Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-31 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16-17, 20-21, 24-25 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2020/0336195; hereinafter Hu) in view of Cheng et al. (US 2018/0227035; hereinafter Cheng) and Abedini et al. (US 2019/0141640; hereinafter Abedini).
Regarding claim 16, Hu shows a method (Figure 4 shows a method performed in part by a client device.) performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a reference signal on a downlink beam (Figure 4 and 6; Par. 0038, 0052-0053; noted client device measures reference signals transmitted on a serving downlink (DL) beam by a network device/eNB.); 
generating beam related information for reporting a failure of the downlink beam, in case that a beam failure is detected based on the reference signal (Figure 4 and 6; Par. 0038; 0052-0053; noted client device generates a beam report which indicates a failed DL beam pair link (BPL) based on the measurements performed on the received reference signals.); and 
in case that a plurality of beam pairs are configured for the terminal (Figure 3; Par. 0043; noted plurality of beam pair links (BPLs) configured for client device.), transmitting, to the base station, the beam related information on a physical uplink control channel (PUCCH) for periodic reporting of a beam measurement result (Figure 4; Par. 0043, 0049; 0052-0054; noted client device periodically transmits beam reports on an uplink channel, i.e. PUCCH, to the network device.), 
wherein the beam measurement result includes a measurement value (Par. 0052-0053; noted DL BPL being indicated as a failed DL BPL in broadest terms is also considered as a measurement value.) and a beam index of the downlink beam on a beam of a beam pair (Par. 0053; noted the beam report 603 can explicitly indicate the failed DL BPL by, for example, including the ID of the failed DL BPL. Multiple failed DL BPLs may also be detected in the same measurement. In such a case, the beam report 603 may include the IDs of all of the failed DL BPLs as a list. For example, [TCI [01]] indicating the failure of DL BPL 01. Alternatively, the beam report 603 may include a bitmap, and the bitmap may indicate the failed DL BPLs. For example, if the second DL BPL out of four DL BPLs has failed, the bitmap may be [0100]. This may indicate the failure of TCI [01]; the serving DL BPLs being TCI [00], TCI [10], [TCI 11], etc.). 
Hu shows all of the elements including the transmission of the beam related information and the details of the beam measurement result, as indicated above.  Hu does not specifically show in case that a beam correspondence is satisfied, transmitting to the base station, beam related information, and wherein the beam measurement result includes a differential value associated with the downlink beam.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cheng and Abedini.  
First, Cheng shows in case that a beam correspondence is satisfied, transmitting to the base station, beam related information (Figures 6a; Par. 0070; noted for a UE with beam correspondence (BC), the UE may only need to send feedback of rough CSI to the TRP to check whether the environment is suitable for BC. Thus, for UEs with BC, the bitmap may be “True” for all DL RX beams when the environment is suitable for BC (e.g., as shown in FIG. 6A), or all “False” when the environment is not suitable for BC (e.g., as shown in FIG. 6B).).
In view of the above, having the system of Hu, then given the well-established teaching of Cheng, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Cheng, in order to provide motivation for improving the robustness of the beam acquisition procedure for UE with BC capability, for example, by taking channel state information into consideration (Par. 0015 of Cheng).
Second, Abedini shows wherein the beam measurement result includes a differential value associated with the downlink beam (Figure 4; Par. 0096-0097; noted the power headroom parameter 335 for the first BPL may be a difference between a maximum output power 325 allocated to the first BPL and an estimated transmit power 345 of the first BPL.).
In view of the above, having the system of Hu, then given the well-established teaching of Abedini, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Abedini, in order to provide motivation for providing a beam-by-beam basis of power control in directional beam environments (Par. 0045 of Abedini). 
Regarding claim 17, modified Hu shows wherein the beam pair is selected among the plurality of beam pairs by excluding beam pair that includes the downlink beam (Hu: Figure 4; Par. 0038, 0049-0050, 0053-0055; noted the client device 100 may use the UL BPL that is corresponding to the most robust DL BPL. This most robust DL BPL maybe the activated BPL used for transmitting the DL control channel. The corresponding UL BPL may be referred to as an anchor UL BPL. The activated/most robust DL BPL may be deduced, for example, based on the measurements 601_1-601_5 and therefore, excludes the failed DL BPL as the failed DL BPL is also determined based on the measurements 601_1-601_5.), and 
wherein the beam related information includes candidate beam information on at least one beam to be monitored by the terminal, and the at least one beam being different from the plurality of beam pairs (Hu: Figures 4 and 6; Par. 0053; noted in a non-limiting example, if the second DL BPL out of four DL BPLs has failed, the bitmap may be [0100]. This may indicate the failure of TCI [01]; the serving DL BPLs being TCI [00], TCI [10], [TCI 11], etc. and are still monitored in the following period prior to another beam report.). 
Regarding claim 20, Hu shows a method performed by a base station (Figure 4 shows a method performed in part by a network device (i.e. eNB).) in a wireless communication system, the method comprising: 
transmitting, to a terminal, a reference signal on a downlink beam (Figure 4 and 6; Par. 0038, 0052-0053; noted reference signals transmitted on a serving downlink (DL) beam by network device/eNB to the client device.); and 
in case that a plurality of beam pairs are configured for the terminal (Figure 3; Par. 0043; noted plurality of beam pair links (BPLs) configured for client device.), receiving, from the terminal, beam related information on a physical uplink control channel (PUCCH) for periodic reporting of a beam measurement result on a beam of a beam pair (Figure 4; Par. 0049; 0052-0054; noted client device periodically transmits beam reports on an uplink channel, i.e. PUCCH, to the network device.), 
wherein the beam related information is for reporting a failure of the downlink beam, in case that a beam failure is detected based on the reference signal (Figure 4 and 6; Par. 0038; 0052-0053; noted client device generates a beam report which indicates a failed DL beam pair link (BPL) based on the measurements performed on the received reference signals.), and
wherein the beam measurement result includes a measurement value (Par. 0052-0053; noted DL BPL being indicated as a failed DL BPL in broadest terms is also considered as a measurement value.) and a beam index of the downlink beam (Par. 0053; noted the beam report 603 can explicitly indicate the failed DL BPL by, for example, including the ID of the failed DL BPL. Multiple failed DL BPLs may also be detected in the same measurement. In such a case, the beam report 603 may include the IDs of all of the failed DL BPLs as a list. For example, [TCI [01]] indicating the failure of DL BPL 01. Alternatively, the beam report 603 may include a bitmap, and the bitmap may indicate the failed DL BPLs. For example, if the second DL BPL out of four DL BPLs has failed, the bitmap may be [0100]. This may indicate the failure of TCI [01]; the serving DL BPLs being TCI [00], TCI [10], [TCI 11], etc.). 
Hu shows all of the elements including the transmission of the beam related information and the details of the beam measurement result, as indicated above.  Hu does not specifically show in case that a beam correspondence is satisfied, transmitting to the base station, beam related information, and wherein the beam measurement result includes a differential value associated with the downlink beam.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cheng and Abedini.  
First, Cheng shows in case that a beam correspondence is satisfied, transmitting to the base station, beam related information (Figures 6a; Par. 0070; noted for a UE with beam correspondence (BC), the UE may only need to send feedback of rough CSI to the TRP to check whether the environment is suitable for BC. Thus, for UEs with BC, the bitmap may be “True” for all DL RX beams when the environment is suitable for BC (e.g., as shown in FIG. 6A), or all “False” when the environment is not suitable for BC (e.g., as shown in FIG. 6B).).
In view of the above, having the system of Hu, then given the well-established teaching of Cheng, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Cheng, in order to provide motivation for improving the robustness of the beam acquisition procedure for UE with BC capability, for example, by taking channel state information into consideration (Par. 0015 of Cheng).
Second, Abedini shows wherein the beam measurement result includes a differential value associated with the downlink beam (Figure 4; Par. 0096-0097; noted the power headroom parameter 335 for the first BPL may be a difference between a maximum output power 325 allocated to the first BPL and an estimated transmit power 345 of the first BPL.).
In view of the above, having the system of Hu, then given the well-established teaching of Abedini, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Abedini, in order to provide motivation for providing a beam-by-beam basis of power control in directional beam environments (Par. 0045 of Abedini). 

Regarding claim 21, this claim is rejected based on the same reasoning as presented in the rejection of claim 17.
Regarding claim 24, Hu shows a terminal (Figures 1 and 4 shows a client device.) in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit or receive a signal (Figures 1 and 4; Par. 0042, 0060; noted client device includes a transceiver to transmit and receive signals from a network device/eNB.); and 
a controller coupled with the transceiver (Figures 1 and 4; Par. 0042, 0060; noted client device includes at least one processor coupled to a transmitter and receiver.) configured to: 
receive, from a base station, a reference signal on a downlink beam (Figure 4 and 6; Par. 0038, 0052-0053; noted client device measures reference signals transmitted on a serving downlink (DL) beam by a network device/eNB.); 
generate beam related information for reporting a failure of the downlink beam, in case that a beam failure is detected based on the reference signal (Figure 4 and 6; Par. 0038; 0052-0053; noted client device generates a beam report which indicates a failed DL beam pair link (BPL) based on the measurements performed on the received reference signals.); and 
in case that a plurality of beam pairs are configured for the terminal (Figure 3; Par. 0043; noted plurality of beam pair links (BPLs) configured for client device.), transmit, to the base station, the beam related information on a physical uplink control channel (PUCCH) for periodic reporting of a beam measurement result on a beam of a beam pair (Figure 4; Par. 0049; 0052-0054; noted client device periodically transmits beam reports on an uplink channel, i.e. PUCCH, to the network device.), 
wherein the beam measurement result includes a measurement value (Par. 0052-0053; noted DL BPL being indicated as a failed DL BPL in broadest terms is also considered as a measurement value.) and a beam index of the downlink beam (Par. 0053; noted the beam report 603 can explicitly indicate the failed DL BPL by, for example, including the ID of the failed DL BPL. Multiple failed DL BPLs may also be detected in the same measurement. In such a case, the beam report 603 may include the IDs of all of the failed DL BPLs as a list. For example, [TCI [01]] indicating the failure of DL BPL 01. Alternatively, the beam report 603 may include a bitmap, and the bitmap may indicate the failed DL BPLs. For example, if the second DL BPL out of four DL BPLs has failed, the bitmap may be [0100]. This may indicate the failure of TCI [01]; the serving DL BPLs being TCI [00], TCI [10], [TCI 11], etc.). 
Hu shows all of the elements including the transmission of the beam related information and the details of the beam measurement result, as indicated above.  Hu does not specifically show in case that a beam correspondence is satisfied, transmitting to the base station, beam related information, and wherein the beam measurement result includes a differential value associated with the downlink beam.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cheng and Abedini.  
First, Cheng shows in case that a beam correspondence is satisfied, transmitting to the base station, beam related information (Figures 6a; Par. 0070; noted for a UE with beam correspondence (BC), the UE may only need to send feedback of rough CSI to the TRP to check whether the environment is suitable for BC. Thus, for UEs with BC, the bitmap may be “True” for all DL RX beams when the environment is suitable for BC (e.g., as shown in FIG. 6A), or all “False” when the environment is not suitable for BC (e.g., as shown in FIG. 6B).).
In view of the above, having the system of Hu, then given the well-established teaching of Cheng, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Cheng, in order to provide motivation for improving the robustness of the beam acquisition procedure for UE with BC capability, for example, by taking channel state information into consideration (Par. 0015 of Cheng).
Second, Abedini shows wherein the beam measurement result includes a differential value associated with the downlink beam (Figure 4; Par. 0096-0097; noted the power headroom parameter 335 for the first BPL may be a difference between a maximum output power 325 allocated to the first BPL and an estimated transmit power 345 of the first BPL.).
In view of the above, having the system of Hu, then given the well-established teaching of Abedini, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Abedini, in order to provide motivation for providing a beam-by-beam basis of power control in directional beam environments (Par. 0045 of Abedini). 
Regarding claim 25, this claim is rejected based on the same reasoning as presented in the rejection of claim 17.
Regarding claim 28, Hu shows a base station (Figure 4 shows a network device/eNB.) in a wireless communication system, the base station comprising: 
a transceiver configured to transmit and receive a signal (Figure 4; Par. 0042, 0060; noted network device includes a transceiver to transmit and receive signals from client device.); and 
a controller (Figure 4; Par. 0042, 0060; noted client device includes at least one processor.) configured to: 
transmit, to a terminal, a reference signal on a downlink beam (Figure 4 and 6; Par. 0038, 0052-0053; noted reference signals transmitted on a serving downlink (DL) beam by network device/eNB to the client device.); and 
in case that a plurality of beam pairs are configured for the terminal (Figure 3; Par. 0043; noted plurality of beam pair links (BPLs) configured for client device.), receive, from the terminal, beam related information on a physical uplink control channel (PUCCH) for periodic reporting of a beam measurement result on a beam of a beam pair (Figure 4; Par. 0049; 0052-0054; noted client device periodically transmits beam reports on an uplink channel, i.e. PUCCH, to the network device.), 
wherein the beam related information is generated for reporting a failure of the downlink beam, in case that a beam failure is detected based on the reference signal (Figure 4 and 6; Par. 0038; 0052-0053; noted client device generates a beam report which indicates a failed DL beam pair link (BPL) based on the measurements performed on the received reference signals.), 
wherein the beam measurement result includes a measurement value (Par. 0052-0053; noted DL BPL being indicated as a failed DL BPL in broadest terms is also considered as a measurement value.) and a beam index of the downlink beam (Par. 0053; noted the beam report 603 can explicitly indicate the failed DL BPL by, for example, including the ID of the failed DL BPL. Multiple failed DL BPLs may also be detected in the same measurement. In such a case, the beam report 603 may include the IDs of all of the failed DL BPLs as a list. For example, [TCI [01]] indicating the failure of DL BPL 01. Alternatively, the beam report 603 may include a bitmap, and the bitmap may indicate the failed DL BPLs. For example, if the second DL BPL out of four DL BPLs has failed, the bitmap may be [0100]. This may indicate the failure of TCI [01]; the serving DL BPLs being TCI [00], TCI [10], [TCI 11], etc.). 
Hu shows all of the elements including the transmission of the beam related information and the details of the beam measurement result, as indicated above.  Hu does not specifically show in case that a beam correspondence is satisfied, transmitting to the base station, beam related information, and wherein the beam measurement result includes a differential value associated with the downlink beam.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cheng and Abedini.  
First, Cheng shows in case that a beam correspondence is satisfied, transmitting to the base station, beam related information (Figures 6a; Par. 0070; noted for a UE with beam correspondence (BC), the UE may only need to send feedback of rough CSI to the TRP to check whether the environment is suitable for BC. Thus, for UEs with BC, the bitmap may be “True” for all DL RX beams when the environment is suitable for BC (e.g., as shown in FIG. 6A), or all “False” when the environment is not suitable for BC (e.g., as shown in FIG. 6B).).
In view of the above, having the system of Hu, then given the well-established teaching of Cheng, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Cheng, in order to provide motivation for improving the robustness of the beam acquisition procedure for UE with BC capability, for example, by taking channel state information into consideration (Par. 0015 of Cheng).
Second, Abedini shows wherein the beam measurement result includes a differential value associated with the downlink beam (Figure 4; Par. 0096-0097; noted the power headroom parameter 335 for the first BPL may be a difference between a maximum output power 325 allocated to the first BPL and an estimated transmit power 345 of the first BPL.).
In view of the above, having the system of Hu, then given the well-established teaching of Abedini, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Abedini, in order to provide motivation for providing a beam-by-beam basis of power control in directional beam environments (Par. 0045 of Abedini). 

Regarding claim 29, this claim is rejected based on the same reasoning as presented in the rejection of claim 17.

Claims 18, 22, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Cheng, Abedini and Da Silva (US 2021/0185754; hereinafter Da Silva).
Regarding claim 18, modified Hu shows all of the elements including beam related information for the PUCCH, as discussed above.  Modified Hu does not specifically show wherein a channel quality information, CQI, to be reported on the PUCCH is dropped, or wherein an uplink payload other than the beam related information is zero- padded for the PUCCH.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Da Silva.  Specifically, Da Silva shows wherein a channel quality information, CQI, to be reported on the PUCCH is dropped, 
or 
wherein an uplink payload other than the beam related information is zero-padded (Par. 0155; noted measurements may be implemented in that the software 3311, 3331 causes messages to be transmitted, in particular empty or ‘dummy’ messages, using the OTT connection 3350 while it monitors propagation times, errors etc.).
In view of the above, having the system of Hu, then given the well-established teaching of Da Silva, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Da Silva, in order to provide motivation for improving performing in a wireless communications network by reducing radio link failures (Par. 0030 of Da Silva).
Regarding claims 22, 26 and 30, these claims are rejected based on the same reasoning as presented in the rejection of claim 18.

Claims 19, 23, 27 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Cheng, Abedini and Luo et al. (US 2019/0116605; hereinafter Luo).
Regarding claim 19, modified Hu shows wherein the reference signal includes at least one of a channel state information reference signal (CSI-RS) (Hu: Figure 4; Par. 0050, 0052; noted reference signals measured by client device includes at least CSI-RS.) or a synchronization signal block (SSB), and wherein the beam related information indicates that the beam failure is detected (Figure 4; Par. 0049; noted beam report which includes the failed DL BPL is also reported on the PRACH.).
Modified Hu shows all of the elements including the beam related information, as discussed above.  Modified Hu does not specifically show that the beam related information includes a scheduling request (SR).
However, the above-mentioned claim limitations are well-established in the art as evidenced by Luo.  Specifically, Luo shows that the beam related information includes a scheduling request (SR) (Par. 0099; noted in an UL transmission, the transmitting device (e.g., the scheduled entity 106) may utilize one or more REs 406 to carry UL control information including one or more UL control channels, such as a physical uplink control channel (PUCCH), to the scheduling entity 108. UL control information may include a variety of packet types and categories, including pilots, reference signals, and information configured to enable or assist in decoding uplink data transmissions. In some examples, the control information may include a scheduling request (SR), i.e., request for the scheduling entity 108 to schedule uplink transmissions.).
In view of the above, having the system of Hu, then given the well-established teaching of Luo, it would have been obvious before the effective filing date of the claimed invention to modify the system of Hu as taught by Luo, in order to provide motivation for advancing and enhancing the user experience with mobile communications (Par. 0005-0006 of Luo).
Regarding claim 23, 27 and 31, these claims are rejected based on the same reasoning as presented in the rejection of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180227899 A1 - relate generally to wireless communication, and, more particularly, to beam failure recovery mechanism in a Millimeter Wave (mmW) beamforming system.
US 20180132252 A1 - relates generally to wireless communication and more specifically to determining and indicating a range of beam correspondence between wireless nodes.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413